The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 12-16, 19-20 and 29 of U.S. Patent No. 8,150,500. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the Patent claims a first infrared laser, a MEMs scanner, a which depends from claim 12) recites the use of odd and even numbered frames with odd frames for transmitting the first laser and even frames for projecting with the second laser, which is the manner by which claim 1 of the instant application recites these same frame designations.
Additional dependent claims provide significant overlap.  For example, claims 6 and 14 of the instant application recites that the scanner is a MEMs scanner; claims 9-10 and 17 of the instant application recites that the first laser is infrared and the second laser is in the visible spectrum. Claims 5 and 13 of the instant application recites the “regardless of device-to-surface distances” aspects also claimed within claim 1 of the Patent.  Claim 11 of the instant application recites a rate of at least 30 frames per second, which is recited in claim 15 of the Patent.  Claim 3 of the instant application recites a grid of pixels that is 1000 by 1000 pixels, similarly to claims 16, 19 and 20 of the Patent.
As seen above, the subject matter of the instant application provides broader subject matter coverage than that of the Patent (e.g., absence of the vein holder and the claimed needle in the Patent).  Patenting of the instant application would thereby cover the larger scope, thereby enveloping the subject matter covered by the Patent, which is narrower.  As such, the double patenting rejection is applicable.

Claims 1-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-12 of co-pending Application No. 15/918,142 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the co-pending application claims a first laser, a means for scanning (i.e., a scanner), a means for acquiring … contrasted images (i.e., a photo detector), a first memory, an analog-to-digital converter and a second laser; all of which is also claimed in claim 1 of the instant application.  Additionally, claim 1 of the co-pending application recites the use of odd and even numbered frames for use with the first and second lasers.  
.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The following prior art made is herein made of record as being considered pertinent to applicant's disclosure and claimed invention, but not sufficient to present as a formal rejection of the claims:

Kalafut et al. (US Patent Pub. No. 2004/0171923)
Kalafut discloses devices, system and methods for improving vessel access (see Title).  In one embodiment, Kalafut teaches that “The vessel visualization device 120 could also be embodied as an infrared sensor and associated liquid crystal display (LCD).  In this implementation, the infrared sensor would "illuminate" down onto the limb and the LCD display on top would show the infrared scene below” (see paragraph 31).  In other words, infrared light would be used to acquire an image of patient’s body in which blood vessels are being located.  In an alternative to the use of the LCD display, Kalafut taches another embodiment in which “The vessel visualization device 120 in another implementation could project onto the limb the image seen in infrared or through ultrasound. It could be a black and white or grayscale projection, or it could be a laser-generated diagram of the vessels” (see paragraph 34).
However, Kalafut fails to explicitly teach that the infrared imaging provides illumination by a laser, that there are odd and even frames, that the photodetector receives an analog signal and uses converters for digitizing (and vice versa to provide projection via analog), and lacks discussion of image memory.


Jeng (US Patent No. 5,865,828)
Jeng teaches an invention that provides for “coaxial dual lasers” (see Title).  Particularly, Jeng teaches the following at column 5, lines 14-53 (emphasis added):
Referring in particular to FIG. 1, in the illustrated preferred embodiment the present invention comprises a laser Doppler light source (1) and an ablative CO.sub.2 laser (2) with a variable output up to 150 W. The laser Doppler light source (1) may include, for example, those made by LISCA Corp. or Moor Instruments. The ablative CO.sub.2 laser (2) may include, for example, the Diamond 64 Laser made by the Coherent Laser Group, Palo Alto, Calif. The two lasers are made coaxial via prisms, one of which may be half mirrored (3) to admit passage of both beams towards a gimbaled mirror (4) which then directs the optical axis (5,6) onto the target tissue (7). Alternating the lasers may be managed by shutters (8) of either a mechanical or power interrupting mechanism. The mirror may be precisely swept through vertical and horizontal axes by precision DC motors and reduction gear assemblies (9) governed by the control electronics suite incorporating digital image stabilization (commonly found in video camcorders made by Sony and Canon) (10). See below for a description of one example of the logic algorithm. The mirror control logic directs a scanning motion of the optical axis in a raster upon the target tissue (11). Scattered laser light from the diagnostic beam containing Doppler shift information (12) may be collimated by the mirror and returned to a multiple assembly of photo-detectors (examples, LISCA Corp. or Moor Instruments, 13), which then undergo processing to extract blood flow data from the Doppler shift (14). An image with false coloring keyed to Doppler blood flow at the tissue surface may then be displayed on a monitor/control interface counsel (15). User selectable gating to Doppler flows may then be relayed to the control electronics (16) which then fires the ablating laser beam at targets within the gated blood f low parameters (17), vaporizing 200 µm of tissue at a time (18), cauterizing as it ablates. The control electronics suite (10) will incorporate pattern recognition capabilities for (example) tendons, blood vessels, and other as yet to be defined anatomical structures. These structures may require special gating considerations due to their geometry or characteristic low/high blood flow that may not fit neatly within the standard control logic described below.
	
The above passage teaches two lasers that are made coaxial by a combiner, are alternated by shutters (i.e., made into alternating “even” and “odd” frames), passed over a gimbal mirror (i.e., a scanner), and transmitted onto the surface of a patient in a raster pattern (see above passage, as well as Figure 1).  As stated in column 6, lines 28-39, one of the laser is 633 nm wavelength, which is in the infrared region in order to image the blood in the blood vessels.  “The scattered light may be collected by the mirror, and then returned to the photo-detectors” (see column 6, lines 34-39).
However, Jeng fails to teach an analog photo detector in conjunction with an analog-to-digital converter, and then converting the image back to analog prior to projection.  Additionally, the second laser in Jeng is used for treatment (e.g., ablation) and does not project the acquired image back onto the patient.  Instead, the image is displayed on a monitor, and lacks discussion of image memory.

Zeman (US Patent No. 5,969,754)
Zeman teaches a contrast enhancing illuminator (see Title).  As shown diagrammatically in Figure 1, a light source 8 is used to illuminate an object 4.  A video camera 10 picks up an image of the object, which is fed to a video projector and back onto the object.  Zeman teaches that in at least one embodiment, “an analog-to-digital frame capture means which converts the analog video signals at the output of the first and second video cameras into a digital format which may be processed by a digital processor. A digital processor performs a digital subtraction of the two digital video signals to form a digital difference signal, and a digital-to-analog frame output means converts the digital difference signal into an analog video output signal” (see column 2, lines 53-63).
However, Zeman does not teach the use of lasers, or the coaxial alignment of the light source with the video projector and simultaneous scanning of the light source and projection, and lacks discussion of image memory.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/           Primary Examiner, Art Unit 3799